DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities: claim 32 depends from a cancelled claim.  Appropriate correction is required.  For purposes of examination it will be assumed that claim 32 depends from claim 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,485,398 to Chapin, Jr. et al. (“Chapin”), and further in view of U.S. Pub. No. 2012/0008928 to Ghali et al. (“Ghali”).
 	Regarding claim 1, Chapin teaches a buoyant camera device comprising: 
a housing having a top surface, a bottom surface, a plurality of sidewalls, and at least one accessory aperture configured to at least partially receive an accessory (Chapin teaches an underwater camera that is capable of being driven into the depth of the water, and the device includes a housing have a top surface, bottom surface and sidewalls: see Figures 1-2 where the surface facing the surface of the water is the top surface, the surface facing the seabed is the bottom surface, and the sidewalls are the curved housing between the top and bottom surface; reference numbers 38 or 44 may be the accessory apertures to receive an accessory); 
a reservoir within the housing operable to provide an adjustable degree of buoyancy to the device (gases within the interior of the device may be evacuated and replaced by other gases through an interconnected valve and pump, thus regulating pressure and affecting buoyancy, see Column 9 from Line 58 – Column 10 Line4.  Since Chapin does not explicitly state that adjusting the gas level and air pressure is for the purpose of adjusting the degree of buoyancy, the secondary reference will address this below); and 
a first receiver secured to the top surface enabling in-line attachment of the device to a portion of another device (reference number 38 is a first receive secured to the top surface and mechanically connects a cable 15 which is connected to another device 12, the control system), 
a second receiver secured to the top surface enabling in-line attachment of the device to another portion of the another device (reference number 44 cable connector which connects cable 16 to another portion of the control system 12), wherein, 
(Note: both the first receiver and the second receiver are secured to “the top surface.”  “The top surface” is not interpreted to include only one flat plane such that the first and second receiver are on the same plane because the instant specification does not require this interpretation.  Rather, the instant specification at Figures 1-2 and paragraphs [0031]-[0032] teach that the first receiver 70A and second receiver 70B are on opposite planes as each other: Figures 1 and 2 show opposite sides of device 10.  With regard to Chapin at Figure 1, the receivers on device 10 that attach to cables 15 and 16 are on “the top surface,” interpreted broadly in the sense that they are not connected to the bottom surface that faces the seabed; they are both connected to the top half of the device with respect to the orientation shown in Figure 1)
(Also note: “in-line attachment” is not further defined or explained in the instant application, and is not a known term in the art.  Thus “in-line” is not interpreted to meaningfully limit “enabling…attachment of the device,” and is interpreted broadly to  include the cable line attachment taught by Chapin)
the first receiver and the second receiver enable mechanical coupling of the device to the another device (the cables 15 and 16 are mechanically coupled to the control system 12).
	As stated above, Chapin teaches changing the internal gas and pressure, but  does not explicitly discuss in relation to adjusting the degree of buoyancy to the device.  It is obvious in view of prior art.  For example, Ghali teaches similarly teaches an underwater camera and includes a carbon dioxide reservoir and pressure valve that, similar to Chapin, releases gas from the reservoir to increase internal air pressure.  Ghali teaches that this is performed to change the degree of buoyancy—in this particular case the goal is to maintain neutral buoyancy but nevertheless the process is performed to adjust parameters in order to achieve a certain degree of buoyancy, see paragraph [0021]).

 	Regarding claim 2, Chapin in view of Ghali teach the device of claim 1, wherein, the at least one accessory aperture includes three accessory apertures, each of the three accessory apertures is operable to receive one of the accessory and other accessories, each of the three accessory apertures is operable to orient a face of the accessory in a downward-facing position (Chapin teaches reference number 38, and two connectors 44 which can be three accessory apertures that connect accessories 15, 16, and 54.  Since the accessories are cables, the cables may easily face in a downward facing position if positioned downward).
 	Regarding claims 12-13, Chapin in view of Ghali teach the device of claim 1, Chapin further teaches the bottom surface includes a bottom support plate operable to distribute a first load across the bottom surface of the housing and wherein the top surface includes a top support plate operable to distribute a second load across the top surface of the housing (see Figure 3, plates 94 on the top and bottom surface).
	Regarding claims 14, 16, Chapin in view of Ghali teach the device of claim 1, but is silent on a receiving aperture extending through the top support plate, the bottom support plate, and the housing, and a support member extending through the receiving aperture and having a first end and a second end, the first end (i) exposed through the top surface of the top support plate, and (ii) having a first connection point, the second end (i) exposed through the bottom surface of the bottom support plate, and (ii) having a second connection point, or at least one accessory aperture is configured to position the accessory to image a surface below the buoyant camera device, and the accessory is accessible through the top surface of the housing. One of ordinary skill in the art would realize that variations in placement of the accessories and connector within the camera device or outside with respect to the main device is obvious, such as arranging the accessories towards the top or bottom surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chapin in view of Ghali to arrange the accessories within the camera device per the designer’s choice in such a way as to achieve the aim of the camera device and underwater information gathering tools.  
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chapin and further in view of Ghali, further in view of U.S. Pub. No. 2016/0320484 to Lanham (“Lanham”).
 	Regarding claim 11, Chapin in view Ghali teach the device of claim 1, but are silent on wherein the adjustable degree of buoyancy is operable to be increased and decreased by adding or removing weight from an in-line tether connected to the bottom surface of the housing.
	Alternatively to the adjustable degree of buoyancy taught by Chapin in view of Ghali, Lanham uses another set of units to achieve the same.  Lanham uses a plurality of buoyancy nodes, reference number 96, which are attached to the bottom of the device to distribute weight and to control the buoyancy and position of the associated devices (see paragraph [0048]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chapin in view of Ghali with that of Lanham to use other means of adjusting buoyancy including distributing weight from a tether or buoyancy nodes attached to the bottom of the housing to utilize physical properties of components to adjust buoyancy instead of relying on pumps and valves which may require electric components and more parts.  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chapin and further in view of Ghali, further in view of U.S. Pub. No. 2017/0285202 to Fyffe et al. (“Fyffe”).
Regarding claim 17, Chapin in view of Ghali teach the device of claim 1, but are silent on wherein another device is a sediment sampler, a water sampler, a dumb weight, or an environmental sensor.
Fyffe also teaches an underwater camera and further teaches the another device is an environmental sensor (paragraph [0170]-[0171] teaches many types of environment sensors such as temperature sensor that may be included in one example of the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chapin in view of Ghali to attach the environmental sensor as a separate part from the camera device such as in Fyffe, instead of within the camera device like in Chapin so that the environment sensor may travel farther from the main camera device and examine harder to reach locations.  
 	Regarding claim 18, Chapin in view of Ghali and Fyffe teach the device of claim 17, wherein the portion of the another device is a connector of the another device (the another device necessarily requires a connector to connect with the main camera device, Chapin shows the connector in the drawings).
 	Regarding claim 19, Chapin in view of Ghali and Fyffe teach the device of claim 18, wherein the device is operable to be secured to the another device without any additional connectors (both Chapin and Fyffe show that no additional connectors are necessary to secure the another device to the main camera device).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/028502 to Fyffe (“Fyffe”) 
 	Regarding claim 31, Fyffe teaches a method of imaging an underwater tool and/or underwater process, the method comprising: 
providing a buoyant camera housing having a plurality of accessory apertures and a plurality of receivers (reference number 35A, remotely operated vehicle, paragraph [0170] teaches in an example that the vehicle can have a camera; reference number 35A has a plurality of accessories attached via a plurality of receivers); 
mounting a first accessory in a first one of the plurality of accessory apertures (a first mounted accessory is reference number 60, a robotic device); 
mounting a second accessory in a second one of the plurality of accessory apertures (a second mounted accessory is reference number 46A tether); 
mechanically coupling the buoyant camera housing to a tool and a tether by (i) securing the tool to a first one of the plurality of receivers (reference number 60 is the tool, a robotic device), and (ii) securing the tether to a second one of the plurality of receivers (reference number 46A tether secured onto the vehicle 35A); 
activating the first accessory and the second accessory (Figure 1 shows the first and second accessory activated and in use underwater); 
moving the buoyant camera housing and the tool into a suspended position by retracting the tether (see paragraph [0072] regarding the tether management system and pay out of the tether as needed to move the vehicle 35A to the necessary position); 
moving the buoyant camera housing and the tool into a submerged position by extending the tether (see above); and 
collecting images of an underwater environment using the first accessory and the second accessory (as seen from Figure 1 showing the vehicle in an underwater environment, attached to the first and second accessory, and paragraph [0170] regarding the camera).
	Regarding claim 41, Fyffe teaches the method of claim 31, wherein the tool is a sediment sampler, a water sampler, a dumb weight, or an environmental sensor (paragraph [0170]-[0171] teaches many types of environment sensors such as temperature sensor that may be included in one example of the tool).
 	Regarding claim 42, Fyffe teaches the method of claim 31, wherein the accessory is operable for autonomous operation (paragraph [0029] teaches autonomous operation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32-34, 36, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fyffe.
 	Regarding claim 32, Fyffe teaches the method of claim 31, further comprising: storing the images of the underwater environment (paragraph [0190] teaches storing images in a storage device); moving the buoyant camera housing and the tool into the suspended position by retracting the tether (see paragraph [0072] regarding the tether to move the vehicle 35A and the tether management system); moving the buoyant see above); and transferring the images from the storage to a display (see paragraph [0191] regarding a display to display information to a user).  However, Fyffe does not teach that the images are stored on one of the first accessory and the second accessory to a display.  Instead, Fyffe teaches storing the images on another device such as system 100 or 200 and not a direct connection.  It would have been obvious to one of ordinary skill in the art that images captured by a camera may be stored to a storage device connected remotely or alternatively can be stored on a storage device that is directly cable connected to the camera, as both are common features known in the art.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fyffe to store images of the underwater environment on one of the first or second accessory for increased efficiency such as increasing transfer and storage time to a directly connected storage device.  
 	Regarding claim 33, Fyffe teaches the method of claim 32, while Fyffe does not explicitly state that operating the tool, wherein the collecting the images of the underwater environment includes imaging at least a portion of the tool while the tool is in operation, it would be obvious in view of the teaching of Fyffe because the example vehicle 902 includes a camera and robot (see paragraphs [0170] and [0169]) and it would be obvious that the camera collects images of the tool so that the remote operator may view and better control the tool.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
 	Regarding claim 34, Fyffe teaches the method of claim 33, further comprising: displaying, via the display, the images transferred from the one of the first accessory and the second accessory (this is addressed in claim 32 above where Fyffe teaches displaying images that are stored and captured by the camera, and it would be obvious that the images may be stored on the connected first or second accessory to increase transfer speed to a directly connected storage device).
 	Regarding claim 36, Fyffe teaches the method of claim 35, but does not teach exactly that the first one of the plurality of receivers is secured to the bottom surface and the second one of the plurality of receivers is secured to the top surface to enabling in-line attachment of the buoyant camera housing between the tool and the tether.  Fyffe teaches that one receiver is at the top surface and the second receiver appears to be towards the bottom of the device, however it is not taught explicitly.  It would be obvious that the first receiver is secured to the bottom surface and the second receiver is secured to the top surface, such as in the manner that reference number 50 is connected to a first and second receiver at the top and bottom surfaces so that the cable connected to the top and the cable connected to the bottom may move in parallel as a connected line.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fyffe to connect one receiver to the top surface and the other receiver to the bottom surface as 
 	Regarding claims 39-40, Fyffe teaches the method of claim 31, but is silent on wherein each of the first accessory and the second accessory is accessible through a top surface of the buoyant camera housing or the first accessory is a camera operable to image the underwater environment through a bottom surface of the buoyant camera housing.  One of ordinary skill in the art would realize that variations in placement of the accessories within the camera device is obvious such as arranging the accessories towards the top or bottom surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fyffe to arrange the accessories near the top or bottom surface of the camera device per the designer’s choice in such a way as to achieve the aim of the camera device and underwater information gathering tools.  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Fyffe as applied to claim 31 above, and further in view of Ghali.
 	Regarding claim 35, Fyffe teaches the method of claim 31, but is silent on wherein the buoyant camera housing includes: a top surface, a bottom surface, and a plurality of sidewalls (see different views and sides of the housing in Figures 1-4); and a reservoir operable to provide an adjustable degree of buoyancy to the buoyant camera housing.
Ghali teaches an underwater camera that includes a carbon dioxide reservoir and pressure valve that releases gas from the reservoir to increase internal air 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fyffe with that of Ghali to realize the reservoir with adjustable gas type or gas level and thus adjustable internal pressure is used to provide an adjustable degree of buoyancy to the device so that the device may be maintained at a particular depth with respect to the water surface as deemed necessary by the user.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697